MurdocK, J., concurring: Although the question of jurisdiction was decided correctly by an order of Judge Train, who heard this case, and is the subject of a footnote only in the majority opinion, nevertheless, since it is dealt with at great length in a dissent, it may be well to discuss this issue briefly. “The amount shown as the tax by the taxpayer upon his return” in section 271 (a) must be read in the light of the rest of the Code in order to determine the intention of Congress, and when so read it seems reasonably clear that Congress meant the tax shown to be due by the taxpayer upon his return. John Moir, 3 B.T.A. 21. It is generally recognized that Congress intended the return to be a method whereby the taxpayer would make a self-assessment of the amount of tax which he agrees or concedes is due and which he intends to pay without any action by the tax-collecting Commissioner. Here, the taxpayer does not agree or concede that any amount of tax is due but, on the contrary, states in a letter accompanying the return that no tax is lawfully due and it will not pay as tax the contested amount shown in the calculation on the return. The return is in effect a “no-tax” return because the taxpayer, in connection with the filing of that return, states that no tax is lawfully imposed upon it. The taxpayer was not self-assessing any tax and it was thus proper for the Commissioner to determine a deficiency in the contested amount so that he could eventually assess and collect the amount as a tax. These same thoughts are discussed in and supported by the cases cited in the footnote in the prevailing opinion. TurNer, Harron, Opper, Tietjbns, Bruce, Atkins, and Muuronet, /</., agree with this concurring opinion.